Name: 95/8/EC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States, of 18 January 1995 appointing an Advocate-General to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: organisation of the legal system;  personnel management and staff remuneration;  EU institutions and European civil service;  European construction
 Date Published: 1995-01-25

 Avis juridique important|41995D000895/8/EC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States, of 18 January 1995 appointing an Advocate-General to the Court of Justice of the European Communities Official Journal L 017 , 25/01/1995 P. 0014 - 0014DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 18 January 1995 appointing an Advocate-General to the Court of Justice of the European Communities (95/8/EC, Euratom, ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Having regard to the 1994 Act of Accession, in particular Articles 17, 20, 21 and 157 thereof, as they result from the Decision of the Council of the European Union of 1 January 1995 adjusting the instruments concerning the accession of new Member States to the European Union, in particular Articles 10, 11, 12 and 31 thereof, Having regard to Article 20 of the Act of Accession, pursuant to which the Court of Justice is to be assisted by eight Advocates-General, with, however, a ninth Advocate-General being appointed to serve from the date of accession until 6 October 2000, Whereas two Advocates-General were appointed by Decision of the Representatives of the Governments of the Member States on 1 January 1995; Whereas it is therefore necessary to appoint a third Advocate-General, HAVE DECIDED AS FOLLOWS: Sole Article Mr Nial Fennelly is hereby appointed Advocate-General to the Court of Justice for the period up to and including 6 October 2000. Done at Brussels, 18 January 1995. The President P. SELLAL